L. CHARLES WRIGHT, Retired Appellate Judge.
After an ore tenus proceeding, the Circuit Court of Mobile County entered a final divorce decree dividing the parties’ property and awarding the wife periodic alimony. The wife filed a motion for rehearing alleging inadequacy of alimony. Following a hearing, the trial court granted the motion and awarded additional sums of money to the wife.
The husband appeals and asserts that the trial court erred in its award of periodic alimony. He further contends that the trial court erred in granting the wife’s motion for rehearing and in ordering the payment of additional sums of money.
The initial order and the postjudgment order were rendered upon the ore tenus testimony of the parties. No transcript of that testimony, or an authorized substitute therefor, is contained in the record before us. As there are no facts before us, we conclusively presume that the testimony is sufficient to support affirmance. Mitchell v. Mitchell, 506 So.2d 1009 (Ala.Civ.App.1987).
We note that after all presubmission appellate procedure had been complied with, all applicable times had expired, briefs filed by both parties, and the case submitted to this court for decision (in fact an opinion had been prepared), appellant filed a motion to suspend all rules and permit a record under Rule 10(d), A.R.A.P., to be prepared and presented to this court. That motion was denied.
This case is affirmed.
The wife is awarded an attorney’s fee in the amount of $500.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
ROBERTSON and RUSSELL, JJ„ concur.
INGRAM, P.J., not sitting.